               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Juan Jose Colon-Arriaga,       )            C/A No.: 1:21-741-JFA-SVH
                                )
                 Petitioner,    )
                                )
     vs.                        )                      ORDER
                                )
 Warden Stevie Knight and Camp )
 Administrator Melissa Forsyth, )
                                )
                 Respondents.   )
                                )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Respondent filed a motion to for

summary judgment on May 18, 2021. [ECF No. 13]. As Petitioner is

proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of a

motion and of the need for him to file an adequate response by June 18, 2021.

[ECF No. 14]. Petitioner was specifically advised that if he failed to respond

adequately, Respondent’s motion may be granted, thereby ending this case.

Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Petitioner is directed to advise
the court whether he wishes to continue with this case and to file a response

to Respondent’s motion by July 8, 2021. Petitioner is further advised that if

he fails to respond, this action will be recommended for dismissal with

prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


June 24, 2021                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
